Citation Nr: 0705781	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  95-16 424	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 1963 
in the U.S. Marine Corps and several subsequent periods of 
service in the Reserves and Army National Guard, including 
multiple periods of active duty for training through October 
1993.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from January 1993, June 1994, April 1995, May 
1995, and September 1995 rating decisions of the RO - which 
collectively denied several claims, that is, not only those 
that remain.  To support his claims, the veteran had hearings 
in June 1993 and October 2002 - the latter before the 
undersigned Veterans Law Judge (VLJ).  And the Board issued a 
decision in June 2003 denying most of the claims - except 
for those concerning his back, legs, and right knee, which 
the Board remanded.  Only the back and leg claims remain 
since, while the case was on remand, the veteran submitted a 
statement (on VA Form 21-4138) during an additional hearing 
in June 2005 indicating he was withdrawing his claim 
concerning his right knee since he had never intended to file 
a claim for this knee - as opposed to for his left knee.  
See 38 C.F.R. § 20.204 (2006).

Regrettably, the Board must again remand the claims 
concerning the back and legs.  The remand will occur via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.




REMAND

The most recent supplemental statement of the case (SSOC) was 
issued on March 16, 2006.  The veteran has since submitted 
additional relevant evidence on April 10, 2006, consisting of 
records concerning his evaluation and treatment from February 
to April 2006 at the local VA medical center (VAMC).  These 
additional records were not in his claims files when the RO 
last considered his claims, and he did not waive his right to 
have this additional evidence initially considered by the RO.  
So to avoid potentially prejudicing him, the RO (AMC) must 
consider this additional evidence prior to the Board.  See 38 
C.F.R. §§ 19.31, 20.800, 20.1304 (2006); Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

Readjudicate the claims in light of the 
additional evidence submitted since the 
most recent SSOC in March 2006.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC addressing 
this additional evidence and give them 
an opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


